Citation Nr: 1703931	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from June 25, 2007 to January 2, 2012, an evaluation in excess of 40 percent from January 3, 2012 to August 27, 2012, and an evaluation in excess of 40 percent from February 1, 2013, for bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis (hereinafter a "lumbar spine disability").  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1960 to March 1964.  The Veteran received the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2006 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In the June 2006 rating decision, the RO granted a higher 20 percent evaluation for the Veteran's service-connected lumbar spine disability, effective date April 20, 2006.  The Veteran appealed for a higher evaluation and an earlier effective date for that evaluation.  

In a June 2008 rating decision, the RO granted the higher 20 percent evaluation for his service-connected lumbar spine disability, effective June 21, 2004; granted service connection for radiculopathy, neurological deficit, right lower extremity, effective February 11, 2008; and granted service connection for radiculopathy, neurological deficit, left lower extremity, effective February 11, 2008.  The Veteran continued to appeal for a higher evaluation for his lumbar spine disability  

As the Veteran has specifically asserted that his TDIU claim arises, in part, from his service-connected lumbar spine disability, which was on appeal for a higher evaluation, the issue of entitlement of TDIU is found to be part and parcel of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the July 2013 rating decision, the RO denied a higher evaluation for the Veteran's service-connected lumbar spine disability; and denied entitlement to a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2016 videoconference hearing.  A transcript of this hearing is of record.

The issue of entitlement to an extension for a temporary total evaluation after February 1, 2013, based on the need for convalescence following surgery for service-connected lumbar spine disability has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At a November 2016 Board hearing, the Veteran testified that he wished to withdraw his claim for a higher evaluation for his service-connected lumbar spine disability.  

2.  From June 25, 2007 to July 14, 2012, the evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  

3.  Resolving all reasonable doubt in favor of the Veteran, from July 15, 2012, the evidence is at least in equipoise that Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of a higher evaluation for his service-connected lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  From June 25, 2007 to July 14, 2012, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

3.  From July 15, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in February 2012 and January 2015.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  

The Board notes that the record contains conflicting evidence as to whether the Veteran receives Social Security disability benefits.  In a June 2015 supplemental statement of the case, the RO noted that it had been informed by the Social Security Administration (SSA) that the Veteran began receiving Social Security benefits based on age in February 2004.  However, in 2012, VA had requested the Veteran's SSA medical records.  In response, SSA notified VA that it could not send the Veteran's medical records because they had been destroyed.  In February 2012, a formal finding memorandum was issued, the Veteran was notified that the SSA records were not available, and VA requested that he provide any records in his possession.  The Veteran did not respond to this request.  Despite the dispute as to whether the Veteran actually receives Social Security disability benefits, the record shows that all reasonable efforts to obtain those records, to the extent that they do exist, were conducted.  Any further attempts, including a remand, would be an unnecessary burden.  

In addition, during the relevant appeal period, the Veteran underwent VA examinations in March 2008, January 2012, July 2012, and August 2014, with subsequent addenda opinions provided in June 2008 and February 2015.

In November 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain his employment history and the extent to which his service-connected disabilities impacted his ability to work.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

At a November 2016 Board hearing, the Veteran testified that he desired to withdraw his appeal for a higher evaluation for his service-connected lumbar spine disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

III. TDIU

The Veteran asserts that his service-connected lumbar spine disability and bilateral radiculopathy prevent him from obtaining and following any substantially gainful occupation.  See January 2014 VA Form 21-8940 and November 2016 Board hearing transcript.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

In addition, as the claim for a higher evaluation for his service-connected lumbar spine disability was initiated on June 25, 2007, the Board finds that the Veteran's TDIU claim is part and parcel of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

However, during the relevant appeal period, the Board also notes that the Veteran is in receipt of a 100 percent evaluation from August 28, 2012 to January 31, 2013 for his service-connected lumbar spine disability.  The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2016).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  As will be described below, the basis of the TDIU relies on the combined effect of more than one of the Veteran's service-connected disabilities.  Therefore, the Board will not address whether the Veteran is entitled to a TDIU from August 28, 2012 to January 31, 2013, as it has been rendered moot.  Accordingly, the relevant appeal periods for the Veteran's TDIU claim is from June 25, 2007 to August 27, 2012 and from February 1, 2013 to the present.  

From June 25, 2007 to February 10, 2008, the Veteran's only service-connected disability, bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis, is 20 percent disabling.  At a 20 percent combined evaluation, the Veteran's service-connected disability does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From February 11, 2008 to June 18, 2009, the Veteran has a combined evaluation of 50 percent: bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; radiculopathy, neurological deficit, left lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; and radiculopathy, neurological deficit, right lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling.  At a 50 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From June 19, 2009 to January 2, 2012, the Veteran has a combined evaluation of 60 percent: bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; radiculopathy, neurological deficit, left lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; radiculopathy, neurological deficit, right lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; tinnitus as 10 percent disabling; and a noncompensable evaluation for bilateral hearing loss.  At a 60 percent combined evaluation, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have not been satisfied.

From January 3, 2012 to August 27, 2012, the Veteran has a combined evaluation of 70 percent: bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 40 percent disabling; radiculopathy, neurological deficit, left lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; radiculopathy, neurological deficit, right lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; tinnitus as 10 percent disabling; and a noncompensable evaluation for bilateral hearing loss.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From February 1, 2013, the Veteran has a combined evaluation of 70 percent: bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 40 percent disabling; radiculopathy, neurological deficit, left lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; radiculopathy, neurological deficit, right lower extremity associated with bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis as 20 percent disabling; tinnitus as 10 percent disabling; and a noncompensable evaluation for bilateral hearing loss.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

As an initial matter, the Board notes that the Veteran has several service-connected disabilities.  However, as the evidence does not demonstrate, and the Veteran does not contend, that all of his service-connected disabilities impact his ability to work, the Board will focus on only those disabilities specified by the Veteran.  

A careful review of the Veteran's claims file shows that the Veteran had been employed as a police officer from 1965 to 1985.  He had worked criminal investigations and retired as a police lieutenant.  For two to three years after retiring from the police department, and based on his prior law enforcement experience, he maintained a private investigation company.  The Veteran said that he was hired by attorneys working murder and death penalty cases.  He quit his private investigation company at around 2012, because "it just became too much."  The Veteran did not provide any information on how much money he earned from his private investigation company.  From September 19, 2008 to July 15, 2012, the Veteran also worked part-time (approximately four hours every two weeks) as a security guard for a security company.  He explained that he was security for events like baseball games, and he was on his feet most of the time.  No concessions were made to the Veteran due to his age or disability.  According to the security company, the Veteran resigned due to a loss of police powers and reassignment.  During his last 12 months preceding the last date of his employment, he had worked approximately 572 hours and earned $13,780.  The Veteran testified that he has not worked since 2012.  In terms of his education and training, the Veteran testified that he completed high school by obtaining his GED.  He attended courses at a two-year college and received his Associates degree.  He did not specify the course of study for that degree.  The Veteran reports that his service-connected lumbar spine disability prevents him from securing or following any substantially gainful occupation.  See January 2012 VA examination, January 2014 VA Form 21-8940, January 2015 VA Form 21-4192, January 2015 Payroll Register, February 2015 VA Form 21-4192, and November 2016 Board hearing transcript.  

Although, from June 25, 2007 to January 2, 2012, the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

In this case, and for the reasons set forth below, from June 25, 2007 to January 2, 2012, the Board concludes that the most probative evidence of record does not indicate that referral is warranted to the Director of the Compensation Service under the provisions of 38 C.F.R. § 4.16(b).  In particular the Board places weight upon the following: (1) testimony made at the November 2016 Board hearing that the Veteran was able to run his own private investigation company and work part-time as a security guard until 2012; (2) security company payroll records and January 2015 VA Form 21-4192 that the Veteran worked for the company until July 15, 2012; (3) reports in an October 2007 VA treatment record noting that the Veteran had back pain since his active duty service, but he had "learned to live with it" and was treating his symptoms with ibuprofen and occasionally took Tramadol; (4) reports at his March 2008 VA examination that the Veteran's low back pain did not require the use of an assistive device, was very sporadic and had a variable frequency, which was aggravated by walking long distances more than 1.5 blocks causing him to sit and rest; (5) findings in a March 2008 VA examination report that the Veteran's lumbar spine disability affected mobility due to pain (severe during flare-ups), activities of daily living, and recreational activities, but it did not affect his usual occupation or driving; and (6) report from the security company in the February 2015 VA Form 21-4192 that the Veteran resigned due to his loss of police powers and reassignment.  

From June 25, 2007 to January 2, 2012, the Board finds that the evidence of record does not reveal factors outside the norm resulting in unemployability.  During this appeal period, the Veteran has not shown that his service-connected disabilities (lumbar spine disability, bilateral radiculopathy, tinnitus, and bilateral hearing loss) significantly hindered his ability to maintain some form of gainful employment.  Rather, the evidence, including the Veteran's own testimony, demonstrates that the Veteran was able to run his own private investigation company and perform work as a part-time security guard.  Although the Veteran did not specify how many hours he spent on his private investigation business, he did indicate that he was working for attorneys on murder and death penalty cases, a task which would reasonably require devoting a significant amount of time to those efforts.  At the same time he had his own business, the Veteran engaged in security guard work, which while not seemingly physically demanding, did require that he spend most of the time on his feet.  Indeed, payroll records, for the last 12 months that he worked as a security guard, show that he consistently worked every couple of weeks for a total of about 572 hours and earned $13,790.00.  No reports made by the Veteran or his employer at the security company indicated that the Veteran's service-connected lumbar spine disability affected his ability to perform his occupational tasks.  The Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected disabilities caused a significantly diminished level of functioning to the point where the Veteran is unable to work.  

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment from June 25, 2007 to January 2, 2012, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).

For the same reasons as stated above, from January 3, 2012 to July 14, 2012, when the Veteran satisfies the schedular criteria for a TDIU, the evidence shows that the Veteran's service-connected disabilities did not preclude him from securing and following any substantially gainful employment.  

However, from July 15, 2012, the date the Veteran was last employed, the Board finds that the following evidence is the most probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) observations from the Veteran's wife in a February 2014 statement that since the Veteran's August 2012 lumbar spine fusion surgery, the Veteran was barely able to bend or stoop down to pick up items, was unable to assist with housework (including carrying small bags of trash to the garage, doing a small load of dishes, and make coffee), had difficulty putting on socks and shoes, used the rail to get out of bed, could no longer walk the dog, had difficulty getting up and down the stairs or getting out of the car, could not sit for prolonged periods of time, and had trouble performing any sustained activity for any length of time; (2) reports from the Veteran in February 2014 and March 2014 statements that his back had not improved since December 2013, that he had trouble with his legs, feet, balance and gait, and that an MRI scan showed that he had a partial fusion and that the bone had not healed or fused; (3) findings in a July 2012 VA examination report that the Veteran's lumbar spine disability impacted his ability to work, because he would be unable to run after perpetrators, could not bend over, could not stand for any prolonged period of time, could not walk for any lengthy distance, and could not sit for any lengthy period of time; (4) opinions from the July 2012 VA examiner that physical labor would have severe effects on his lumbar spine disability as the Veteran would be unable to do heavy lifting, bend, engage in prolonged standing or walking, or use power tools; sedentary work would have mild to moderate effects on the Veteran as he would have to take frequent breaks to stand up to change positions due to his back discomfort; physical labor would have moderate to severe effects on radiculopathy as the physical labor (e.g., heavy lifting, bending, prolonged standing or walking) could cause increased pressure on the nerves and result in more radiculopathy pain; and sedentary work would have mild to moderate effects on the radiculopathy, depending on how the patient was sitting; (5) reports made at April 2013 and August 2013 VA clinic visits where the Veteran complained of low back pain worse since his August 2012 lumbar surgery, loss of balance with three falls in the past year, and only being able to walk one block before needing to rest; (6) radiological finding in a November 2013 VA MRI scan report that showed some instability at L4-L5; (7) findings documented in a January 2014 VA treatment record that the Veteran's CT scan showed a good position of the hardware in his spine, but not solidly fused; (8) findings in an August 2014 VA examination report that an objective evaluation found functional loss exhibited by less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing; tenderness over the low lumbar area; muscle spasms resulting in an abnormal gait; and moderate bilateral radiculopathy; (9) opinion from August 2014 VA examiner in September 2014 VA addendum opinion that the Veteran was not employable due to multiple medical conditions (failed back syndrome, bilateral radiculopathy, CVA secondary to aneurysm, coronary artery bypass, insulin dependent diabetes, diabetic neuropathy, general malaise) and failure of surgery to correct his chronic back pain; and (10) opinion from February 2015 VA examiner that concluded the Veteran likely would be limited to a substantial extent as to what type of work he could perform but it appeared that his back and peripheral nerve disabilities would not totally preclude his being successful at employment which would be more sedentary and would not involve lifting, carrying or extensive physical activity.  

The Board acknowledges that the July 2012, August 2014, and February 2015 VA opinions all concluded that the Veteran's service-connected lumbar spine disability and bilateral radiculopathy do not prevent him from securing and following gainful sedentary employment.  Furthermore, the September 2014 VA opinion found that the Veteran was not employable, but that opinion was based on his service-connected and non-service-connected disabilities.  However, the VA examiners all agree that the demands of physical labor employment would be significantly impacted (moderate to severe degree) by his service-connected lumbar spine disability and bilateral radiculopathy.  While sedentary work may be possible, albeit on a limited basis (February 2015 VA opinion) and requiring frequent breaks to stand and change positions (July 2012 VA opinion), the Veteran's employment history of more than 40 years does not show that he has the requisite skills and training to perform an occupation that would be mostly sedentary.  Acknowledging that the Veteran has a two-year Associates degree, in an unknown course of study, the available evidence does not demonstrate that his degree was transferable to sedentary work, especially without having had prior work experience related to his degree.  

Taking into consideration all of the subjective and clinical evidence, and despite the VA examiners' conclusions, the Board finds that from July 15, 2012, the date that the Veteran last worked, the evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing and following any substantially gainful employment.  Accordingly, the Board concludes that a TDIU is warranted during the relevant appeal periods from July 15, 2012 to August 27, 2012 and from February 1, 2013 to the present.  


ORDER

The appeal as to entitlement to an evaluation in excess of 20 percent from June 25, 2007 to January 2, 2012, an evaluation in excess of 40 percent from January 3, 2012 to August 27, 2012, and an evaluation in excess of 40 percent from February 1, 2013, for bilateral L5 pars fracture with spondylolisthesis and L5 foraminal stenosis is dismissed. 

From June 25, 2007 to July 14, 2012, entitlement to a TDIU is denied.  

From July 15, 2012, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


